IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40108
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BILLY GEESLIN,

                                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. C-99-CR-242-1
                        --------------------
                          November 16, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Billy Geeslin appeals from his sentence following his

guilty-plea conviction of distribution of child pornography and

receipt of child pornography.    He contends that the Government

failed to prove that he intended to receive materials involving

prepubescent minors or to distribute or receive materials

portraying sadistic or masochistic conduct or other depictions of

violence.   He also contends that the images in his case did not

portray sadistic or masochistic conduct or other depictions of

violence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40108
                                -2-

     The district court’s finding that the two images that

resulted in Geeslin’s conviction warranted an adjustment because

they portrayed sadistic or masochistic conduct or other

depictions of violence was not clearly erroneous.     United States

v. Canada, 110 F.3d 260, 264 & n.5 (5th Cir. 1997).    Moreover,

the evidence indicated that Geeslin intentionally was involved

with sadistic, masochistic, or violent images of prepubescent

minors.   See United States v. Kimbrough, 69 F.3d 723, 734 (5th

Cir. 1995); United States v. Commander, No. 99-40846, slip op. at

3 (5th Cir. Oct. 2, 2000)(unpublished)(copy attached).

     AFFIRMED.